DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on November 18th, 2020 has been entered. Claims 1, 4, 6, 8-13 and 15 are pending in the application. Claims 2, 7 and 14 have been canceled. And claims 1, 3-6, 8-13 and 15 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0176988 A1) in view of Rajagopal et al. (US 20180167889 A1) .
Wang et al. disclose methods and systems splitting data in a wireless communications network with the following features: regarding claim 1, a data transmission method of a first base station in a wireless communication system supporting a carrier aggregation, the method comprising: obtaining information associated with each of radio link control (RLC) layers of the first base station and a second base station; obtaining at least one packet data convergence protocol (PDCP) protocol data unit (PDU) from a PDCP layer; determining a PDCP PDU set a data transmission method of a first base station in a wireless communication system supporting a carrier aggregation, the method comprising (i.e. a data transmission method of first base station 410 supporting of multiple CCs for carrier aggregation), obtaining information associated with each of radio link control (RLC) layers of the first base station and a second base station (i.e. data split off for eNodeB 420 may be transmitted to eNodeB 420 via Inter-eNodeB Tunnel 440 from eNodeB 410, obtain the information of RLC layers for RLC buffer  414a, RLC buffer 414b at 410 base station and of RLC buffer 424a, RLC buffer 424b at second base station 420), obtaining at least one packet data convergence protocol (PDCP) protocol data unit (PDU) from a PDCP layer (i.e. a inter-eNodeB tunnel 440 may carry a portion of the PDCP PDU, from  a PDCP layer 418, as a split data stream sub-flow to cooperating second base station 420), determining a PDCP PDU set corresponding to for each of the  RLC layers of the first base station and the second base station, and an RLC sequence number (SN) corresponding to the PDCP PDU set for the RLC layer of the second base station based on the obtained PDCP PDU and the information associated with each of the RLC layers (i.e. determining, based on algorithm, the split based on assumed data rate or the last reported measurements and predictions based on the time since the last reported measurements, a PDCP PDU set , at PDCP layer 418, corresponding to each RLC layes buffer 414a, 414b of first base station 410 and RLC buffer 424a, 424b of the second base satation 420 and  each flow may be analogous to an RLC entity input RLC buffers 424a and 424b of the second basestations 420 as service data units (SDUs) with sequence numbers and may be as a stream of SDUs), and transmitting, to the second base station, the PDCP PDU set for the RLC layer of the second base station and the RLC SN information corresponding to the PDCP PDU set for the RLC layer of the second base station (i.e. transmitting the PDCP PDU from PDCP layer 418 of the first base station 410 to the RLC buffer 424a, 424b of the second base station 420, the receiving RLC on the peer eNodeB may behave the same way as if it received the data from upper layers, whereas the difference may be that the RLC transmission status feedback is forwarded to the RLC data split entity on the first base station 410 by the cooperating RLC entity), wherein the information corresponds to at least one of a buffer occupancy (BO) corresponding to each of the RLC layers of the first base station and the second base station, and latency between the first base station and the second base station (i.e. feedback information corresponds to the current buffer status at RLC buffer 414a, 414b of first base station 410 and RLC 424a, 424b of the second base 
Wang et al. is short of expressly teachig “determining a PDCP PDU set corresponding to for each of the  RLC layers of the first base station and the second base station, and an RLC sequence number (SN) corresponding to the PDCP PDU set for the RLC layer of the second base station”.
Rajagopal et al. disclose a system and a method for power control using uplink in a wireless communications system with the following features: regarding claim 1, determining a PDCP PDU set corresponding to for each of the  RLC layers of the first base station and the second base station, and an RLC sequence number (SN) corresponding to the PDCP PDU set for the RLC layer of the second base station (Fig. 4, illustrates an exemplary intelligent Long Term Evolution Radio Access Network implementing carrier aggregation feature, according to some implementations of the current subject matter, see teachings in [0061-0070] summarized as “determining a PDCP PDU set corresponding to for each of the  RLC layers of the first base station and the second base station, and an RLC sequence number (SN) corresponding to the PDCP PDU set for the RLC layer of the second base station (i.e. system 400 is configured to implement carrier aggregation feature, wherein the system 400 includes an intelligent baseband unit (iBBU) 402, a primary cell (Pcell) intelligent remote radio head 404 and one or more secondary cells (Scell) intelligent remote radio heads 406, the iBBU 402 receives PDCP PDU from the PDCP layer (not shown) for transmission to the iRRH 404 and iRRH 406, wherein the iBBU 402 includes a buffer management component 432, a PDCP-SN component 434 and a PDCP-RoHC component 436, and 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. by using the features as taught by Rajagopal et al. in order to provide a more effective and efficient system that is capable of determining a PDCP PDU set corresponding to for each of the  RLC layers, and an RLC sequence number corresponding to the PDCP PDU set for the RLC layer . The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 6:
Wang et al. disclose methods and systems splitting data in a wireless communications network with the following features: regarding claim 6, a data transmission method of a second base station in a wireless communication system supporting a carrier aggregation, the method comprising: transmitting, to a first base a data transmission method of a second base station in a wireless communication system supporting a carrier aggregation, the method comprising (i.e. a data transmission method of second base station 420 supporting of multiple CCs for carrier aggregation), transmitting, to a first base station, information associated with each of radio link control (RLC) layers of the first base station and the second base station (i.e. data split off for eNodeB 420 may be transmitted to eNodeB 420 via Inter-eNodeB Tunnel 440 from eNodeB 410, obtain the information of RLC layers for RLC buffer  414a, RLC buffer 414b at 410 base station and of RLC buffer 424a, RLC buffer 424b at second base station 420), receiving, from the first base station, a data convergence protocol (PDCP) protocol data unit (PDU) set and an RLC sequence number (SN) information corresponding to the PDCP PDU set (i.e. transmitting the PDCP PDU from PDCP layer 418 of the first base station 410 to the RLC buffer 424a, 424b of the second base station 420, the receiving RLC on the peer eNodeB may and generating an RLC PDU based on the PDCP PDU set and the RLC SN information corresponding to the PDCP PDU sets (i.e. at second base station 420, a RLC PDU is generated based on the received information of PDCP PDU and RLC sequence number, wherein  flow may be analogous to an RLC entity input RLC buffers 424a and 424b of the second basestations 420 as service data units (SDUs) with sequence numbers and may be as a stream of SDUs), wherein the information corresponds to at least one of a buffer occupancy (BO) corresponding to each of the RLC layers of the first base station and the second base station, and latency between the first base station and the second base station (i.e. feedback information corresponds to the current buffer status at RLC buffer 414a, 414b of first base station 410 and RLC 424a, 424b of the second base station 420, and also corresponds to the latency/delay due to data tunneling on X2 interface)”). 
Wang et al. is short of expressly teachig “receiving, from the first base station, a data convergence protocol (PDCP) protocol data unit (PDU) set and an RLC sequence number (SN) information corresponding to the PDCP PDU set”.
Rajagopal et al. disclose a system and a method for power control using uplink in a wireless communications system with the following features: regarding claim 6, receiving, from the first base station, a data convergence protocol (PDCP) protocol data unit (PDU) set and an RLC sequence number (SN) information corresponding to the PDCP PDU set (Fig. 4, illustrates an exemplary intelligent Long Term Evolution receiving, from the first base station, a data convergence protocol (PDCP) protocol data unit (PDU) set and an RLC sequence number (SN) information corresponding to the PDCP PDU set (i.e. system 400 is configured to implement carrier aggregation feature, wherein the system 400 includes an intelligent baseband unit (iBBU) 402, a primary cell (Pcell) intelligent remote radio head 404 and one or more secondary cells (Scell) intelligent remote radio heads 406, the iBBU 402 receives PDCP PDU from the PDCP layer (not shown) for transmission to the iRRH 404 and iRRH 406, wherein the iBBU 402 includes a buffer management component 432, a PDCP-SN component 434 and a PDCP-RoHC component 436, and the uffer management component 432 can implement use of buffer occupancy reports that can be received from the iRRH 404 and iRRH 406 to control flow of user data in order to enable in sequence delivery of the data to the user equipment, and based on the buffer occupancy report received at the buffer management 432, the iBBU 402 determines the PDCP PDU corresponding to the RLC protocol handling that can be split into two RLC of iRRH 404 and iRRH 406, where the iRRH 404 includes a RLC component 418 and the iRRH 406 includes a RLC component 419, and both RLC are shared between the two RLC entities with the direct connection 452 and 458, and RLC PDU sequence numbering are done and allocated, wherein the PDCP-SN 434 implements PDCP sequence numbering together with buffer management component 432 in iBBU 402)”).

Regarding claim 9:
Wang et al. disclose methods and systems splitting data in a wireless communications network with the following features: regarding claim 9, a first base station of a wireless communication system supporting a carrier aggregation, the first base station comprising: a transceiver; a controller configured to control to: obtain information associated with each of radio link control (RLC) layers of the first base station and a second base station, obtain at least one packet data convergence protocol (PDCP) protocol data unit (PDU) from a PDCP layer, determine a PDCP PDU set corresponding to for each of the RLC layers of the first base station and the second base station, and an RLC sequence number (SN) corresponding to the PDCP PDU set for the RLC layer of the second base station based on the obtained PDCP PDU and the information associated with each of the RLC layers, and transmit, to the second base station, the PDCP PDU set for the RLC laver of the second base station and the RLC SN information corresponding to the PDCP PDU set for the RLC layer of the second base station; and a storage unit storing at least one of information related to the second base station or information transmitted and received through the transceiver, wherein the information corresponds to at least one of a buffer occupancy (BO) corresponding to a first base station of a wireless communication system supporting a carrier aggregation, the first base station comprising (i.e. a data transmission method of first base station 410 supporting of multiple CCs for carrier aggregation), a transceiver; a controller configured to control to: obtain information associated with each of radio link control (RLC) layers of the first base station and a second base station (i.e. data split off for eNodeB 420 may be transmitted to eNodeB 420 via Inter-eNodeB Tunnel 440 from eNodeB 410, obtain the information of RLC layers for RLC buffer  414a, RLC buffer 414b at 410 base station and of RLC buffer 424a, RLC buffer 424b at second base station 420), obtain at least one packet data convergence protocol (PDCP) protocol data unit (PDU) from a PDCP layer (i.e. a inter-eNodeB tunnel 440 may carry a portion of the PDCP PDU, from  a PDCP layer 418, as a split data stream sub-flow to cooperating second base station 420), determining a PDCP PDU set corresponding to for each of the  RLC layers of the first base station and the second base station, and an RLC sequence number (SN) corresponding to the PDCP PDU set for the RLC layer of the second base station based on the obtained PDCP PDU and the information associated with each of the RLC layers (i.e. determining, based on algorithm, the split based on assumed data rate or the last reported measurements and predictions based on the time since the last reported measurements, a PDCP PDU set , at PDCP layer 418, corresponding to each RLC layes buffer 414a, 414b of first base station 410 and RLC buffer 424a, 424b of the and transmit, to the second base station, the PDCP PDU set for the RLC laver of the second base station and the RLC SN information corresponding to the PDCP PDU set for the RLC layer of the second base station (i.e. transmitting the PDCP PDU from PDCP layer 418 of the first base station 410 to the RLC buffer 424a, 424b of the second base station 420, the receiving RLC on the peer eNodeB may behave the same way as if it received the data from upper layers, whereas the difference may be that the RLC transmission status feedback is forwarded to the RLC data split entity on the first base station 410 by the cooperating RLC entity), and a storage unit storing at least one of information related to the second base station or information transmitted and received through the transceiver (i.e. data merger may be performed to remerge the data split and where the connection is configured for RLC--in sequence delivery, the merger entity may perform this task instead of the RLC entity since an individual RLC entity may have received a partial PDCP data stream, wherein the data merger may have access to a buffer that may be used to store out-of-order delivery for second base station 420), wherein the information corresponds to at least one of a buffer occupancy (BO) corresponding to each of the RLC layers of the first base station and the second base station, and latency between the first base station and the second base station (i.e.  feedback information corresponds to the current buffer status at RLC buffer 414a, 414b of first base station 410 and RLC 424a, 424b of the second base station 420, and also corresponds to the latency/delay due to data tunneling on X2 interface)”). 
RLC sequence number (SN) corresponding to the PDCP PDU set for the RLC layer of the second base station”.
Rajagopal et al. disclose a system and a method for power control using uplink in a wireless communications system with the following features: regarding claim 9, determining a PDCP PDU set corresponding to for each of the  RLC layers of the first base station and the second base station, and an RLC sequence number (SN) corresponding to the PDCP PDU set for the RLC layer of the second base station (Fig. 4, illustrates an exemplary intelligent Long Term Evolution Radio Access Network implementing carrier aggregation feature, according to some implementations of the current subject matter, see teachings in [0061-0070] summarized as “determining a PDCP PDU set corresponding to for each of the  RLC layers of the first base station and the second base station, and an RLC sequence number (SN) corresponding to the PDCP PDU set for the RLC layer of the second base station (i.e. system 400 is configured to implement carrier aggregation feature, wherein the system 400 includes an intelligent baseband unit (iBBU) 402, a primary cell (Pcell) intelligent remote radio head 404 and one or more secondary cells (Scell) intelligent remote radio heads 406, the iBBU 402 receives PDCP PDU from the PDCP layer (not shown) for transmission to the iRRH 404 and iRRH 406, wherein the iBBU 402 includes a buffer management component 432, a PDCP-SN component 434 and a PDCP-RoHC component 436, and the uffer management component 432 can implement use of buffer occupancy reports that can be received from the iRRH 404 and iRRH 406 to control flow of user data in 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. by using the features as taught by Rajagopal et al. in order to provide a more effective and efficient system that is capable of determining a PDCP PDU set corresponding to for each of the  RLC layers, and an RLC sequence number corresponding to the PDCP PDU set for the RLC layer. The motivation of using these functions is that it is more cost effective and dynamic.
Rajagopal et al. also disclose the following features: regarding claim 10, wherein the PDCP PDU set and the RLC SN corresponding to the PDCP PDU set corresponding to each of the at least two RLC layers is determined based on at least one of a buffer occupancy (BO) corresponding to the at least two RLCs, latency between the base station and the different base station corresponding to the RLC layer, or a data rate of the base station or a data rate of the different base station (Fig. 4, illustrates an exemplary intelligent Long Term Evolution Radio Access Network 
Regarding claim 13:
Wang et al. disclose methods and systems splitting data in a wireless communications network with the following features: regarding claim 13, a second base station in a wireless communication system supporting a carrier aggregation, the second base station comprising: a transceiver; a controller configured to: transmit, to a first base station, information associated with each of radio link control (RLC) layers of the first base station and the second base station, obtain, from the first base station, a packet data convergence protocol (PDCP) protocol data unit (PDU) set and an RLC sequence number (SN) information corresponding to the PDCP PDU set, and generate an RLC PDU based on the obtained PDCP PDU set and the RLC SN information corresponding to the PDCP PDU set; and a storage unit storing at least one of information related to the first base station or information transmitted and received through the transceiver, wherein the information corresponds to at least one of a buffer occupancy (BO) corresponding to each of the RLC layers of the first base station and the second base station, and latency between the first base station and the second base station (Fig. 4, illustrates a non-limiting exemplary downlink data flow and system a second base station in a wireless communication system supporting a carrier aggregation, the second base station comprising (i.e. a data transmission method of second base station 420 supporting of multiple CCs for carrier aggregation), a transceiver; a controller configured to: transmit, to a first base station, information associated with each of radio link control (RLC) layers of the first base station and the second base station (i.e. data split off for eNodeB 420 may be transmitted to eNodeB 420 via Inter-eNodeB Tunnel 440 from eNodeB 410, obtain the information of RLC layers for RLC buffer  414a, RLC buffer 414b at 410 base station and of RLC buffer 424a, RLC buffer 424b at second base station 420), obtain, from the first base station, a packet data convergence protocol (PDCP) protocol data unit (PDU) set and an RLC sequence number (SN) information corresponding to the PDCP PDU set (i.e. transmitting the PDCP PDU from PDCP layer 418 of the first base station 410 to the RLC buffer 424a, 424b of the second base station 420, the receiving RLC on the peer eNodeB may behave the same way as if it received the data from upper layers, whereas the difference may be that the RLC transmission status feedback is forwarded to the RLC data split entity on the first base station 410 by the cooperating RLC entity), and generate an RLC PDU based on the obtained PDCP PDU set and the RLC SN information corresponding to the PDCP PDU set (i.e. at second base station 420, a RLC PDU is generated based on the received information of PDCP PDU and RLC sequence number, wherein  flow may be analogous to an RLC entity input RLC buffers 424a and 424b of the second basestations 420 as service data units (SDUs) with sequence numbers and may be as a stream of SDUs), and a storage unit storing at least one of wherein the information corresponds to at least one of a buffer occupancy (BO) corresponding to each of the RLC layers of the first base station and the second base station, and latency between the first base station and the second base station (i.e. feedback information corresponds to the current buffer status at RLC buffer 414a, 414b of first base station 410 and RLC 424a, 424b of the second base station 420, and also corresponds to the latency/delay due to data tunneling on X2 interface)”). 
Wang et al. is short of expressly teachig “obtain, from the first base station, a packet data convergence protocol (PDCP) protocol data unit (PDU) set and an RLC sequence number (SN) information corresponding to the PDCP PDU set”.
Rajagopal et al. disclose a system and a method for power control using uplink in a wireless communications system with the following features: regarding claim 13, obtain, from the first base station, a packet data convergence protocol (PDCP) protocol data unit (PDU) set and an RLC sequence number (SN) information corresponding to the PDCP PDU set (Fig. 4, illustrates an exemplary intelligent Long Term Evolution Radio Access Network implementing carrier aggregation feature, according to some implementations of the current subject matter, see teachings in [0061-0070] summarized as “obtain, from the first base station, a packet data convergence protocol (PDCP) protocol data unit (PDU) set and an RLC sequence number (SN) information corresponding to the PDCP PDU set (i.e. system 400 is configured to implement carrier aggregation feature, wherein the system 400 includes an intelligent baseband unit (iBBU) 402, a primary cell (Pcell) intelligent remote radio head 404 and one or more secondary cells (Scell) intelligent remote radio heads 406, the iBBU 402 receives PDCP PDU from the PDCP layer (not shown) for transmission to the iRRH 404 and iRRH 406, wherein the iBBU 402 includes a buffer management component 432, a PDCP-SN component 434 and a PDCP-RoHC component 436, and the uffer management component 432 can implement use of buffer occupancy reports that can be received from the iRRH 404 and iRRH 406 to control flow of user data in order to enable in sequence delivery of the data to the user equipment, and based on the buffer occupancy report received at the buffer management 432, the iBBU 402 determines the PDCP PDU corresponding to the RLC protocol handling that can be split into two RLC of iRRH 404 and iRRH 406, where the iRRH 404 includes a RLC component 418 and the iRRH 406 includes a RLC component 419, and both RLC are shared between the two RLC entities with the direct connection 452 and 458, and RLC PDU sequence numbering are done and allocated, wherein the PDCP-SN 434 implements PDCP sequence numbering together with buffer management component 432 in iBBU 402)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. by using the features as taught by Rajagopal et al. in order to provide a more effective and efficient system that is capable of obtaining a PDCP PDU set and an RLC sequence .

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0176988 A1) in view of Rajagopal et al. (US 2018/0167889 A1) as applied to claim 1 above, and further in view of Uchino et al. (US 2016/0219594 A1).

Wang et al. and Rajagopal et al. disclose the claimed limitation as described in paragraph 6 above. Wang et al. and Rajagopal et al. do not expressly disclose the following features: regarding claim 3, further comprising storing the PDCP PDU set and the RLC SN information corresponding to the PDCP PDU set in a buffer; regarding claim 11, wherein the controller is configured to additionally control to store the PDCP PDU set and the RLC SN information corresponding to the PDCP PDU set in a buffer.
Uchino et al. disclose the following features: regarding claim 3, further comprising storing the PDCP PDU set and the RLC SN information corresponding to the PDCP PDU set in a buffer (Fig. 1, an overall configuration diagram of a mobile communication system according to an embodiment of the present invention, see teachings in [0050-0056] summarized as “generating, by the radio base station eNB#1, a PDCP-PDU addressed to the mobile station UE of associating, by the radio base station eNB#1, the PDCP-PDU and an RLC-SN with each other to transmit the PDCP-PDU and the RLC-SN to the radio base station eNB#2 which stores the PDCP-PDU and the RLC-SN and then transmitting the RLC-PDU to the mobile station UE”); regarding claim 11, wherein the controller is configured to additionally control to store the PDCP PDU set and the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. with  Rajagopal et al. by using the features as taught by Uchino et al. in order to provide a more effective and efficient system that is capable of storing the PDCP PDU set and the RLC SN information corresponding to the PDCP PDU set in a buffer. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0176988 A1) in view of Rajagopal et al. (US 2018/0167889 A1) as applied to claim 1 above, and further in view of Dudda et al. (US 2015/0326456 A1).

Wang et al. and Rajagopal et al. disclose the claimed limitation as described in paragraph 6 above. Wang et al. and Rajagopal et al. do not expressly disclose the following features: regarding claim 5, wherein the RLC SN is determined based on a 
Dudda et al. disclose a method and a network node for PDCP and flow control for split bearer with the following features: regarding claim 5, wherein the RLC SN is determined based on a byte offset of the PDCP PDU or determined without considering resource allocation of a MAC (Fig. 2, a block diagram illustrating an embodiment of a network, in accordance with certain embodiments, see teachings in [0031-0033] summarized as “a feedback from SeNB 115B to MeNB 115A for a split bearer, SeNB 115B may provide a highest successfully delivered PDCP PDU sequence number by SeNB RLC, a list of unsuccessfully delivered PDUs on internode interface 125 based on internode interface specific sequence numbers and a desired amount of additional bytes by SeNB 115B as an offset of bytes to the highest successfully delivered PDCP PDU sequence number”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. with Rajagopal et al. by using the features as taught by Dudda et al. in order to provide a more effective and efficient system that is capable of determining RLC SN is based on a byte offset of the PDCP PDU. The motivation of using these functions is that it is more cost effective and dynamic.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0176988 A1) in view of Rajagopal et al. (US 2018/0167889 A1) as applied to claim 1 above, and further in view of Kim et al. (US 2008/0095116 A1).

Wang et al. and Rajagopal et al. disclose the claimed limitation as described in paragraph 6 above. Wang et al. and Rajagopal et al. do not expressly disclose the following features: regarding claim 8, further comprising: transmitting, to a medium access control (MAC) layer, information corresponding to the PDCP PDU set based on the scheduling information; and deleting information related to the PDCP PDU set stored in a buffer in accordance with the transmission to the MAC layer; regarding claim 15, wherein the controller is configured to additionally control to: transmit, to a medium access control (MAC) layer, information corresponding to the PDCP PDU set based on the scheduling information; and delete information related to the PDCP PDU set stored in a buffer in accordance with the transmission to the MAC layer.
Kim et al. disclose a method and an apparatus for supporting handover between cells while a UE performs packet reordering with the following features: regarding claim 8, further comprising: transmitting, to a medium access control (MAC) layer, information corresponding to the PDCP PDU set based on the scheduling information; and deleting information related to the PDCP PDU set stored in a buffer in accordance with the transmission to the MAC layer (Fig. 12, a block diagram illustrating structures of transmitting/receiving entities according to the present invention, see teachings in [0108-0111] summarized as “the fig. illustrates an RLC transmitting entity 1270 of a target eNB includes a transmission buffer 1215, a segmentation/header adding unit 1220, a retransmission buffer 1225, and an RLC control unit 1230, wherein the  RLC control unit 1230 controls transmission and retransmission of RLC PDUs or PDCP PDUs stored in transmission buffer 1215 and retransmission buffer 1225, RLC control 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wang et al. with Rajagopal et al. by using the features as taught by Kim et al. in order to provide a more effective and efficient system that is capable of storing PDCP PDU and RLC SN until an ACKNACK is received for deletion or retransmission accordingly. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 8-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/5/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473